 1   JON A. HEABERLIN (SBN 199810)
     RANKIN | STOCK | HEABERLIN | ONEAL
 2   96 No. Third Street, Suite 500
     San Jose, California 95112-7709
 3   Telephone : (408) 293-0463
     Facsimile : (408) 293-9514
 4   Email: jon@rankinstock.com

 5   Attorneys for Defendants
     KELLY BURBANK, PAUL GILLIES (erroneously
 6   sued as PAUL GILLES)

 7

 8                             IN THE UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                       OAKLAND COURTHOUSE

11   THOMAS JEFFERSON CARES,                      )     Case No. 4:18-cv-07651-HSG
                                                  )       ³ Click here to copy title to footer
12                    Plaintiff,                  )     STIPULATED REQUEST FOR ASSOCIATE
                                                  )     COUNSEL TO APPEAR AT CASE
13   vs.                                          )     MANAGEMENT CONFERENCE FOR
                                                  )     DEFENDANTS; TELEPHONIC
14   COUNTY OF SAN BENITO,                        )     APPEARANCE BY PLAINTIFF AND
     CALIFORNIA; ERIC TRIOLO;                     )     ORDER
15   KELLY BURBANK; PAUL GILLES,                  )     CMC Date:     Oct. 22, 2019
     and DARREN THOMPSON, in both                 )     Time:         2:00 p.m.
16   personal and official capacity as            )     Courtroom: 2 (4th Floor), Oakland
     officers in the San Benito County            )
17   Sheriff’s Department; GREGORY                )
     LaFORGE; MITT FRENCH; and                    )
18   DOES 1-100; PATRICK PALACIOS,                )
                                                  )
19                    Defendants.                 )
                                                  )
20

21         WHEREAS, on October 15, 2019, the Court set a case m anagement conference for

22   October 22, 2019;

23         WHEREAS, trial counsel for Defendants Kelly Burbank and Paul Gillies

24   (“Defendants”), Jon A. Heaberlin, is scheduled for a jury trial in the matter of Alphonso v.

25   Hossfeld, Santa Cruz County Case No. 16CV00253, to commence on October 21, 2019,

26   but that trial is currently trailing behind a criminal matter and it is unknown whether Mr.

27   Heaberlin’s trial will get out;

28         WHEREAS Defendants request that if Mr. Heaberlin’s Santa Cruz trial goes out, that

     STIPULATED REQUEST FOR ASSOCIATE COUNSEL TO APPEAR AT CASE MANAGEMENT CONFERENCE; TELEPHONIC APPEARANCE
     BY PLAINTIFF- (Case No. 4:18-cv-07651-HSG)
 1   his office’s Associate Stephanie Davin be permitted to appear at the case management

 2   conference on October 22, 2019; Ms. Davin has federal jury trial experience and will be

 3   prepared to discuss any relevant issues at the case management conference; and

 4        WHEREAS, Plaintiff Thomas Jefferson Cares is amenable to Ms. Davin appearing,

 5   but has requested leave to appear by telephone as he is currently staying more than 200

 6   miles from the Courthouse; Mr. Cares has pledged to locate a proper telephone

 7   connection with no background noise and the ability to “mute” his line while his case is not

 8   active.

 9        THEREFORE, IT IS HEREBY STIPULATED AMONG THE PARTIES, that:

10        1.       Stephanie Davin, Esq. may appear at the Oct. 22, 2019 case management

11   conference for Defendants; and

12        2.       Plaintiff Thomas Jefferson Cares may appear at the Oct. 22, 2019 case

13   management conference by telephone.

14

15   Dated: October 18, 2019                                RANKIN | STOCK | HEABERLIN |
                                                            ONEAL
16

17                                                  By: /s/Jon A. Heaberlin
                                                           JON A. HEABERLIN
18                                                         Attorneys for Defendants BURBANK and
                                                           GILLIES
19

20   Dated: October 18, 2019                                THOMAS JEFFERSON CARES

21
                                                    By: /s/Thomas Jefferson Cares
22                                                         THOMAS JEFFERSON CARES
                                                           Plaintiff
23

24

25                                                 ORDER

26             APPLICATION HAVING BEEN MADE, and good case appearing, Stephanie Davin,

27   Esq. may appear at the Oct. 22, 2019 case management conference for Defendants; and

28   Plaintiff Thomas Jefferson Cares may appear at the Oct. 22, 2019 case management

     STIPULATED REQUEST FOR ASSOCIATE COUNSEL TO APPEAR AT CASE MANAGEMENT CONFERENCE; TELEPHONIC APPEARANCE
     BY PLAINTIFF- (Case No. 4:18-cv-07651-HSG)
 1   conference by telephone. Mr. Cares shall contact CourtCall at (866) 582-6878 to
     make arrangements for the telephonic appearance.
 2

 3   DATED: 10/21/2019
                                                          JUDGE OF THE UNITED STATES
 4                                                        DISTRICT COURT

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATED REQUEST FOR ASSOCIATE COUNSEL TO APPEAR AT CASE MANAGEMENT CONFERENCE; TELEPHONIC APPEARANCE
     BY PLAINTIFF- (Case No. 4:18-cv-07651-HSG)
